DETAILED ACTION
Response to Amendments
The amendment filed on 12/8/2020 has been entered.  
Claims 1-9 and 12-34 remain pending in the application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: positioning mechanism in claims 1-9 and 12-18, 20-29, and 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Para 0041 describes the positioning mechanism as “The positioning mechanism 230 may comprises at least one of the following: a rotary positioning mechanism, a robotic manipulating mechanism, a linear positioning mechanism, a multilevel positioning mechanism, a combination thereof, and/or the like.”

Allowable Subject Matter
Claim(s) 32-34 is/are allowed.
Regarding claim 32, the prior art of record, in combination with other limitations of the claim, is silent on “a circular carousel… a positioning mechanism disposed on the circular carousel and configured to align the user container holder with respect to each of the plurality of filling modules by moving the user container holder rotationally around the circular carousel”.  Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Claims 33-34 are allowed for depending on one of the above allowed claims
Claim(s) 30 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 30, the prior art of record, in combination with other limitations of the claim, is silent on “a circular carousel; wherein- the positioning mechanism is disposed on the circular carousel and configured to align the user container holder with respect to each of the at least one filling module by moving the user container holder rotationally around the circular carousel”.  Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-9 and 12-19 and 31 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, 26, and 28, the limitation “custom-made trending formula” was not described in the original specification.  Para 0075 is the only location where trending formulas are described.  Para 0075 states “At 1206, trending formulas may be retrieved over a communications interface (e.g. from an (or the last) internet protocol connection). At 1206, formulas may be retrieved. The formulas may have been downloaded to internal memory upon a previous communications connection. (e.g. an Internet protocol connection). At 1207, formulas may be listed. At 1208, a user may sort the formulas based upon categories (at 1208) and/or by base ingredients (at 1209). At 1210, relevant formulas may be queried and/or displayed to a user. At 1211, a user may choose to modify a preset formula based upon their preferences (See Figure 12(1205))” (emphasis added).  Also figs. 10-12 show trending formula being listed as one of the categories of formulas.  However, nowhere does the specification indicate that the trending formulas are custom made.  The specification shows that the preset formulas can be customized/modified but does not describe that the trending formula itself was customized. 
Regarding claim 1, the limitation “to present to a user, for selection, the custom-made trending formulas listed based on popularity among a plurality of additional users” (emphasis added) was not described in the original specification.  Para 0075 is the only location where trending formulas may be retrieved over a communications interface (e.g. from an (or the last) internet protocol connection). At 1206, formulas may be retrieved. The formulas may have been downloaded to internal memory upon a previous communications connection. (e.g. an Internet protocol connection). At 1207, formulas may be listed. At 1208, a user may sort the formulas based upon categories (at 1208) and/or by base ingredients (at 1209). At 1210, relevant formulas may be queried and/or displayed to a user. At 1211, a user may choose to modify a preset formula based upon their preferences (See Figure 12(1205))” (emphasis added). Also figs. 10-12 show trending formula being listed as one of the categories of formulas.  However, nowhere does the specification indicate that the custom-made trending formula (see bullet a. above as well) is listed based on popularity among a plurality of additional users.  
Regarding claim 28, the limitation “the custom-made trending formulas are further listed based on two or more regions that the plurality of the additional users are from” (emphasis added) was not described in the original specification.  The word “region” does not appear in the entire specification.
Regarding claim 31, the limitation “the droplet dislodger is configured to use the electrostatic force” was not described in the original specification.  Although para 0031 of PGPub briefly states the droplet dislodge uses electrostatic forces, the specification does not describe any device/apparatus that performs this function. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 20 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over USPGP# 20150191266 of Holmes et al. (henceforth Holmes) in view of USPGP# 2013/0177455 of Kamen et al. (henceforth Kamen) and in further view of USPGP# 20090038270 of Mahon et al. (henceforth Mahon).
Regarding claim 20, Holmes teaches an apparatus (Holmes: 100) comprising: 
a) at least one filling module (Holmes: 1), each of the at least one filling module comprising: 
i) a machine container (Holmes: 111, 102, 3) configured to hold at least one of a multitude of vaping liquids (Holmes: abstract);  
ii) a nozzle (Holmes: 26) configured to dispense at least one of the multitude of vaping liquids to at least one user container (Holmes: 5); and 
iii) a pump module (Holmes: 105) configured to pump a measured amount of at least one of the multitude of vaping liquids from the machine container to the nozzle (Holmes: para 0054, 0075-0076);  
b) at least one user container holder (Holmes: 8) configured to hold at least one user container; 
c) a positioning mechanism (Holmes: 4, 11, 75) configured to align at least one user container holder with respect to the at least one filling module; 
d) a controller module (Holmes: 20, 103) configured to execute production instructions comprising mixing instructions for at least one of at least one identified vaping liquid from the multitude of vaping liquids by sequentially, for vaping liquid(s) referenced in the mixing instructions (Holmes: para 0071): 
i) aligning, employing the positioning mechanism, the at least one user container holder with the at least one filling module containing the at least one identified vaping liquid (Holmes: 0070-0071); and 
Holmes: 0070-0076 and para 008); and
wherein the controller module is connected via a communication interface (Holmes: 114) to a server (Holmes: “server”).
Holmes uses a weighing scale to determine how much fluid has been dispensed and is therefore silent on a measuring pump module configured to pump a measured amount of at least one of the multitude of vaping liquids from the machine container to the nozzle. However, measuring pumps were well known in the art of dispensing at the time the invention was filed.  For example, Kamen a dispensing system, including a measuring pump module (Kamen: 523, 524 in fig. 133) configured to pump a measured amount of liquid (Kamen: para 0027-0029).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to replace the pump of Holmes with a measuring pump as taught by Kamen in order to allow precise dispensing of liquids into the container, thus reducing wastage and improving quality of the final mixture produced. 
The combination of Holmes, and Kamen, as shown above, is silent a droplet dislodger proximate to the nozzle outlet, wherein the droplet dislodge is configured to use at least one of the following: electrostatic forces, a shaker, or a vibrator.  However, Mahon teaches using a droplet dislodger (Mahon: 106, 108, 110, 112, fig. 10) proximate to a nozzle outlet (Mahon: 182, para 0129 and fig. 10) wherein the droplet dislodge is configured to use a vibrator/shaker (Mahon: para 0129, especially “Apparatus 106 may include an actuator 108, drive arm 110, and contact member 112, e.g., a brush-like or wiper-like device…actuator 108 may be activated to cause contact member 112 to reciprocate and/or rotate in contact with distal end 182 of the valving rod.  Please note that merriam-webster defines a “vibrate” as “to swing or move to and fro” Therefore, since the contact member moves back and forth (reciprocates) it can be interpreted as a vibrator https://www.merriam-webster.com/dictionary/vibrate Accessed 5/28/2020.  Furthermore, the bristles can also be considered shakers since they shake when in contact with the nozzle’s distal end 182). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the Holmes with the addition of a droplet dislodger, in order to remove derivative and/or leftover droplets from last dispensing cycle of the nozzle thus reducing the chance of contamination and clogging of the nozzle outlet.
Response to Arguments
Applicant’s arguments filed on 12/8/2020 have been fully considered:
Applicant contends that the positioning mechanism in claims 1-9 and 12-18, 20-29, and 31 should not be interpreted under 112 (f) or sixth para.  However,  positioning mechanism uses a generic placeholder “mechanism” that is coupled with functional language “configured to align at least one user container” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Applicant’s arguments regarding claims 1, 26 and 28, have been fully considered but are not persuasive
Regarding claim/s 1, Applicant contends that the original specification teaches “the controller module is connected via a communication interface to a server to retrieve custom-made trending formulas over the communication interface and to present to a user, for selection, the custom-made trending formulas listed based on popularity among a plurality of additional users.”  However, as shown in fig. 12 and described in para 0075, the custom made formulas are separate from trending formulas.  The original specification does not custom-made trending formulas and the custom-made trending formulas listed based on popularity among a plurality of additional users.
Applicant’s arguments regarding claims 20, have been fully considered but are not persuasive. 
Regarding claim/s 20, Applicant contends that Mahon does not use vibration or shaking to remove droplets.  However, Examiner maintains the bristles and the overall movement of the apparatus 106 act as vibrators and shakers to remove the droplet (see 103 section above).  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A./
Examiner, Art Unit 3731

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731